Order filed August 6, 2019




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00233-CV
                                    ____________

                  BONG-BONG TINO CENTENO, Appellant

                                         V.

                           EDEN G. CENTENO, Appellee


                       On Appeal from the 310th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2017-68476

                                     ORDER

      Appellant’s brief was due July 31, 2019. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 30, 2019
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                   PER CURIAM